Citation Nr: 1646405	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  13-09 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension on a secondary basis.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from Aug 1969 to June 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California 

The Veteran provided testimony at an August 2016 hearing the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, but not by total occupational and social impairment for the entire period on appeal.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but not higher, have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In this case, the record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in March 2010.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran was provided a VA examination in April 2010. 

The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).




II.  Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  PTSD

The Veteran's psychiatric disability is currently rated 50 percent disabling, under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2015).  PTSD is rated under the General Rating Formula for Mental Disorders.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A maximum 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).  

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

Global Assessment of Functioning (GAF) scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of a veteran's psychiatric impairments.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  However, they are just one of many factors considered when determining a rating.  38 C.F.R. § 4.130 (2015).  

In his January 2010 claim for an increased evaluation for PTSD, the Veteran indicated that it impacted every aspect of his life including his relationship with his wife, family, and people in general.    

In an April 2010 VA examination report, the examiner noted no medical records were available for review and that the Veteran brought a letter from his wife.  It was noted in the letter, that the wife identified excessive daily drinking, submersing himself in work, and avoiding her and her son as symptoms.  She indicated in the letter that his behaviors became so hard to manage that she moved out of the home and that they entered counseling for his anger.  It was noted that the Veteran received psychiatric medication.  The Veteran reported being married to his third wife for the past twenty-five years.  He indicated that prior to counseling that she gave an ultimatum to find out what his problem was.  He indicated that he would avoid family functions, say the wrong thing, and would isolate. 

On mental status examination, the Veteran was on time and casually dressed.  He was oriented to person, place, and time.  His mood was described as pretty good, affect was congruent to mood and pleasant but tearful at times.  His eye contact, rate of speech, tone, and volume were within normal limits.  His thought content was clear and thought processes were logical.  Both short and long term memory were described as good.  His attention and concentration were described as fair to poor.  There were no hallucinations or delusions reported.  He denied any current thoughts of self-harm.  He did note a history of physical aggression towards others and that he was physical with his spouses and that his current spouse was physical with him.  The Veteran denied any significant obsessive or ritualistic behaviors other than being "a clean freak."  He indicated that he preferred things to be in order and denied a history of panic attacks.  He reported some depression because of his family and difficulty falling and staying asleep.  He reported occasional nightmares and low frustration tolerance.

The examiner concluded that the Veteran continued to struggle with his relationships with his children, father, and sister.  It was found that his relationship with his wife was better as they have remained in counseling.  The examiner found the Veteran endorsed symptoms congruent with PTSD including recurring recollections, avoidance behaviors, and irritability.  It was the examiner's opinion that the Veteran's symptoms were mile in nature and became particularly difficulty when anniversary of military experiences (such as Easter, Thanksgiving).  It was believe that the Veteran would continue to benefit from continued therapy.  A GAF of 63was assigned.

In a September 2010 statement, the Veteran's wife identified the Veteran's symptoms as nervousness, paranoia, anger, and depression.  Shee reported outbursts, sleepless nights, nightmares, depression, anger, and his desire to distance himself from family.  She indicated that he buried himself in work and chores to manage his symptoms.  

In a June 2013 statement, the Veteran described his disagreement with the April 2010 VA examiner's assessment of his disability.  The Veteran reported nightmares, poor sleep, and depression.  He reported difficulty communicating with his wife, daughter, and mother.  He indicated that he has a relationship with his son and father.  The Veteran indicated that his use of support conditions did not mean that his condition was mild as identified by the VA examiner.  He reported use of psychiatric medication to manage his symptoms and that he participated in therapy.  The Veteran reported that he resigned from his previous employment but continued with a part-time job to keep his mind on something other than Vietnam.

During the August 2016 hearing, the Veteran's spouse indicated that he was able to maintain a full-time job for years but was angry with uncontrolled outbursts at home.  She indicated that he was abusive and had sleepless nights with mood swings.  She indicated that he was distant from his children.  The Veteran reported friendships at the VFW as his safe zone.  The wife indicated that he used gardening as a coping mechanism for social encounters and that he kept the yard immaculate.  The Veteran reported having a part-time job doing yard work.  

B.  Analysis

Based on a review of the evidence, the Board finds that the Veteran is entitled to a 70 percent rating for the PTSD during the entire period on appeal.  

Throughout the appeal, the Veteran's PTSD symptoms were manifested by ongoing symptoms of sleep impairment, depression, unprovoked irritability with periods of violence, intrusive thoughts and recollections, avoidance behaviors, and difficulty in establishing and maintaining effective work and social relationships.  Those symptoms more nearly approximate occupational and social impairment with deficiencies in most areas, the criteria for a 70 percent rating.  

The Board recognizes that the symptoms noted in the rating schedule are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, even though not all the listed symptoms compatible with a 70 percent rating are shown, the Board concludes that the type and degrees of symptomatology contemplated for a 70 percent rating appear to be demonstrated throughout the appeal period.  

Moreover, the Board finds that a rating higher than 70 percent is not warranted for any part of the appeal period.  The evidence shows that he is able to manage symptoms with various levels of medication and counseling at the Vet Center and that he maintained independent functionality.  The evidence of record does not show symptomatology commensurate with a 100 percent demonstrating deficiencies in most areas or a 100 percent schedular rating, demonstrating total occupational and social impairment.   The Veteran has not demonstrated total occupational and social impairment.  

The Veteran has reported difficulty in maintaining effective relationship.  He has been married to his third wife for 24 years and maintains a relationship with his father and son.  Although the Veteran's wife described him as having paranoia, there is no evidence of an inability to function independently and the Veteran denied any delusion and hallucinations on VA examination.  There is no evidence of more severe symptomatology to suggest occupational and social impairment with deficiencies in most areas or total social and occupational impairment.  Even considering the Veteran's reports of needing to focus on chores to busy himself, and his depression as related to his relationship with family members, the occupational and social impairment attributable to the PTSD does not amount to more than intermittent decreases in work efficiency and occasional periods of social impairment.  

In addition to the Veteran psychiatric symptoms, the Board notes a GAF score of 63 was assigned during the April 2010 VA examination.  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, they must be considered in light of the actual symptoms of the Veteran's disability, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2015).  

In this case, the Board finds that the extent and severity of the Veteran's actual PTSD symptoms reported during the entire appeal period are suggestive of occupational and social impairment with reduced reliability and productivity, as contemplated in the assigned, 70 percent rating for psychiatric disabilities, regardless of the GAF scores.  A review of the Veteran's VA treatment record during that time does not suggest that his symptoms were of the frequency and severity of total occupational and social impairment.  The Board finds that the descriptions of the Veteran's symptomatology are the most accurate guide to identifying the severity of the psychiatric condition, and the narrative description is more persuasive than an examiner's one-time snapshot at the moment of an examination through the GAF score.  38 C.F.R. § 4.126(a) (2015).  

Consideration has been given to assigning staged ratings.  However, the Board finds that at no time during the period in question has the disability warranted higher schedular ratings than those assigned because deficiencies in most areas due to psychiatric symptomatology are not shown during the period under review.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the PTSD has not significantly changed and that a uniform rating is warranted.  

In reaching the above conclusions, the Board has considered the Veteran's statements regarding the severity and frequency of psychiatric symptoms.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing an increased level of psychiatric symptomatology.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  That is evidence to support the higher 70 percent rating.  However, even with consideration of the Veteran's statements, Vet Center records, the VA examination reports and other probative evidence of record have consistently shown that the Veteran's service-connected psychiatric disability has resulted in no more than occupational and social impairment with deficiencies in most areas and not total occupational and social impairment.  The Board finds that those reports and the treatment records are the most persuasive evidence of record.  Thus, to the extent that the Veteran asserts that his service-connected PTSD is worse than evaluated, the Board points out that the predominant findings on the VA clinical examinations and treatment reports over the years do not establish that he has more severe disability in this respect.  

The Board has also considered whether this case should be referred to the Director, Compensation Service, for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015). 

In this case, the rating criteria for mental disorders reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  

Here, the record shoes that the Veteran's psychiatric disability manifests with symptoms of sleep impairment, depression, unprovoked irritability with periods of violence, intrusive thoughts and recollections, avoidance behaviors, and difficulty in establishing and maintaining effective work and social relationships specifically identified in Diagnostic Code 9411.  There is no indication that the average industrial impairment from the mental disability in excess of that contemplated by the assigned rating.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating based on demonstrated frequency and severity of symptomatology.  Further, there is no lay or medical evidence to show frequent hospitalizations or that any psychiatric disability caused marked interference with his time of employment.  

Accordingly, the Board finds that the criteria for a 70 percent rating, but not higher, for PTSD are met.  However, the preponderance of the evidence is against the assignment of a rating greater than 70 percent.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Entitlement to a 70 percent rating, but not higher, for PTSD, is granted.

Entitlement to an initial 50 percent rating, but not higher, for PTSD, effective August 5, 2009, is granted.


REMAND

A remand is necessary to obtain a VA medical opinion to address the etiology of the Veteran's hypertension.  The Veteran contends that his hypertension is caused by his service-connected PTSD and/ or as a result of in-service herbicide exposure.  The Veteran has not yet been provided a VA examination in connection with the claim for service connection for hypertension.  Initially, the Board notes the National Academy of Sciences (NAS) finding of limited or suggestive evidence of association between herbicide exposure and hypertension.  Furthermore, a review of the hearing transcript suggests his hypertension may be caused or aggravated by the service-connected PTSD.  As such, the Board finds that a remand is necessary to obtain a VA medical opinion to address the relationship, if any, between the Veteran's hypertension and PTSD and with any presumed herbicide exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current hypertension disorder.  The examiner must review the claims file and should note that review in the report.  The rationale for all opinions expressed should be provided.  Based on an examination of the Veteran and a review of the record, the examiner should provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by PTSD?

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension has been aggravated (permanently worsened) by PTSD?

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to presumed exposure to herbicides.  A full and complete rationale, which addresses the National Academy of Sciences (NAS) finding of "limited or suggestive evidence of an association" (notwithstanding that VA has not added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available) is needed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


